IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GREEN TREE SERVICING MORTGAGE           : No. 469 MAL 2016
CO.,                                    :
                                        :
                  Respondent            : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
            v.                          :
                                        :
                                        :
GENNARO RAUSO,                          :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal and Application for Substitution of Parties Pursuant to Pa.R.A.P. 502 are

DENIED.